Case 21-00833-5-JNC        Doc 107 Filed 04/27/21 Entered 04/27/21 12:33:27            Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                   NEW BERN DIVISION

 In Re:                                                       CASE NO. 21-00833-5-JNC

 Platinum Corral, LLC
                                                                      Chapter 11
          Debtor(s)

                              NOTICE OF SPECIAL APPEARANCE

          Please take notice that the undersigned hereby enters a notice of special appearance as

 counsel for SVCN 4 LLC in the above-captioned matter, in association with Local Civil Rule

 83.1(d) counsel, William F. Hill.

          I certify that I will submit any document to Local Civil Rule 83.1(d) counsel for review

 prior to filing the document with the court.


          Respectfully Submitted, this the 27th day of April, 2021.


                                        /s/Douglas B. Rosner
                                        Douglas B. Rosner
                                        Massachusetts State Bar No: 559963
                                        Goulston & Storrs
                                        400 Atlantic Avenue
                                        Boston, MA 02110
                                        Telephone: (617) 574-6517
                                        Email: drosner@goulstonstorrs.com
                                        Attorney for SVCN 4 LLC


                                        /s/ William F. Hill________________________
                                        William F. Hill
                                        State Bar No. 10929
                                        Attorney for SVCN 4 LLC
                                        Post Office Box 2517
                                        Greenville, North Carolina, 27836
                                        Telephone: (252) 355-4277
                                        Facsimile: (252) 355-2797
                                        Email: bill.hill@wfh-law.com
                                        Local Civil Rule 83.1(d) Counsel for SVCN 4 LLC
Case 21-00833-5-JNC       Doc 107 Filed 04/27/21 Entered 04/27/21 12:33:27                 Page 2 of 5




                          UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                 NEW BERN DIVISION

 IN RE:                                                                Case No: 21-00833-5-JNC
 Platinum Corral, LLC
        Debtor(s)                                                             Chapter 11

                                   CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on today’s date, I electronically filed the foregoing
 NOTICE OF SPECIAL APPEARANCE with the Clerk of the Court using the CM/ECF system
 which will send notification of such filing to all parties requesting notice in this case and the
 parties listed below. I further certify that I have mailed the document to the non-CM/ECF
 participants as set out below by first class mail.

        I certify under penalty of perjury that the foregoing is true and correct.

        This the 27th day of April, 2021.

                                       /s/Douglas B. Rosner
                                       Douglas B. Rosner
                                       Massachusetts State Bar No: 559963
                                       Goulston & Storrs
                                       400 Atlantic Avenue
                                       Boston, MA 02110
                                       Telephone: (617) 574-6517
                                       Email: drosner@goulstonstorrs.com
                                       Attorney for SVCN 4 LLC


                                       /s/ William F. Hill________________________
                                       William F. Hill
                                       State Bar No. 10929
                                       Attorney for SVCN 4 LLC
                                       Post Office Box 2517
                                       Greenville, North Carolina, 27836
                                       Telephone: (252) 355-4277
                                       Facsimile: (252) 355-2797
                                       Email: bill.hill@wfh-law.com
                                       Local Civil Rule 83.1(d) Counsel for SVCN 4 LLC
 To:
 Gerald A. Jeutter, Jr.                                Platinum Corral, LLC
 Anna B. Osterhout                                     521 New Bridge St.
 Attorneys for Debtor                                  Jacksonville, NC 28540-5430
 P.O. Box 2611                                         VIA FIRST CLASS MAIL
 Raleigh, NC 27601-2611
 VIA CM/ECF ELECTRONIC MAILING
Case 21-00833-5-JNC        Doc 107 Filed 04/27/21 Entered 04/27/21 12:33:27                Page 3 of 5




                           UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                  NEW BERN DIVISION

 IN RE:                                                                Case No: 21-00833-5-JNC
 Platinum Corral, LLC
                                                                       Chapter 11
        Debtor(s)

      DISCLOSURE STATEMENT OF CORPORATE AFFILIATIONS AND OTHER
         ENTITIES WITH A DIRECT FINANCIAL INTEREST IN LITIGATION

        Pursuant to Fed.R.Civ.P. 7.1 and Local Civil Rule 7.3, SVCN 4 LLC, who is a creditor of
 Platinum Corral, L.L.C., makes the following disclosure:

        1.       Is party a publicly held corporation or other publicly held entity?

                 ☐ Yes ☒ No

        2.       Does party have any parent corporations?

                 ☒ Yes ☐ No

        If yes, identify all parent corporations, including grandparent and great-grandparent
 corporations:
        SVCN 4 LLC is an indirect wholly owned subsidiary of Service Properties Trust, a
 publicly traded real estate investment trust (NASDAQ: SVC). The manager of Service Properties
 Trust is The RMR Group LLC. The RMR Group LLC is owned by The RMR Group Inc. and
 ABP Trust. The RMR Group Inc. is a publicly traded company (NASDAQ: RMR).
        .

        3.       Is 10% or more of the stock of a party owned by a publicly held corporation
 or other publicly held entity?
                 ☒ Yes ☐ No

        If yes, identify all such owners: See Response to #2.

        4.       Is there any other publicly held corporation or other publicly held entity that has a
 direct financial interest in the outcome of the litigation (Local Civil Rule 7.3)?
                 ☒ Yes ☐ No
Case 21-00833-5-JNC       Doc 107 Filed 04/27/21 Entered 04/27/21 12:33:27               Page 4 of 5




        5.     Is party a trade association?
               ☐ Yes ☒ No

        If yes, identify all members of the association, their parent corporations, and any
 publicly held companies that own 10% or more of a member’s stock: N/A.
        6.     If case arises out of a bankruptcy proceeding, identify any trustee and the
 members of any creditor’s committee: N/A.

        This the 27th day of April, 2021.

                                      /s/Douglas B. Rosner
                                      Douglas B. Rosner
                                      Massachusetts State Bar No: 559963
                                      Goulston & Storrs
                                      400 Atlantic Avenue
                                      Boston, MA 02110
                                      Telephone: (617) 574-6517
                                      Email: drosner@goulstonstorrs.com
                                      Attorney for SVCN 4 LLC


                                      /s/ William F. Hill________________________
                                      William F. Hill
                                      State Bar No. 10929
                                      Attorney for SVCN 4 LLC
                                      Post Office Box 2517
                                      Greenville, North Carolina, 27836
                                      Telephone: (252) 355-4277
                                      Facsimile: (252) 355-2797
                                      Email: bill.hill@wfh-law.com
                                      Local Civil Rule 83.1(d) Counsel for SVCN 4 LLC
Case 21-00833-5-JNC       Doc 107 Filed 04/27/21 Entered 04/27/21 12:33:27               Page 5 of 5




                          UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                 NEW BERN DIVISION

 IN RE:                                                                Case No: 21-00833-5-JNC
 Platinum Corral, LLC                                                        Chapter 11
        Debtor(s)
                                   CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on today’s date, I electronically filed the foregoing
 DISCLOSURE STATEMENT OF CORPORATE AFFILIATIONS AND OTHER ENTITIES
 WITH A DIRECT FINANCIAL INTEREST IN LITIGATION with the Clerk of the Court using
 the CM/ECF system which will send notification of such filing to all parties requesting notice in
 this case and to the parties listed below. I further certify that I have mailed the document to the
 non-CM/ECF participants as set out below by first class mail.

        I certify under penalty of perjury that the foregoing is true and correct.

        This the 27th day of April, 2021.

                                       /s/Douglas B. Rosner
                                       Douglas B. Rosner
                                       Massachusetts State Bar No: 559963
                                       Goulston & Storrs
                                       400 Atlantic Avenue
                                       Boston, MA 02110
                                       Telephone: (617) 574-6517
                                       Email: drosner@goulstonstorrs.com
                                       Attorney for SVCN 4 LLC

                                       /s/ William F. Hill________________________
                                       William F. Hill
                                       State Bar No. 10929
                                       Attorney for SVCN 4 LLC
                                       Post Office Box 2517
                                       Greenville, North Carolina, 27836
                                       Telephone: (252) 355-4277
                                       Facsimile: (252) 355-2797
                                       Email: bill.hill@wfh-law.com
                                       Local Civil Rule 83.1(d) Counsel for SVCN 4 LLC
 To:
 Gerald A. Jeutter, Jr.                                Platinum Corral, LLC
 Anna B. Osterhout                                     521 New Bridge St.
 Attorneys for Debtor                                  Jacksonville, NC 28540-5430
 P.O. Box 2611                                         VIA FIRST CLASS MAIL
 Raleigh, NC 27601-2611
 VIA CM/ECF ELECTRONIC MAILING
